Citation Nr: 0932725	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  96-51 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for a kidney stone disorder.

2.  Entitlement to service connection for a kidney stone 
disorder, including as secondary to service-connected chronic 
cystitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
January 1954 to December 1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
procedural history of this case has been complicated because, 
during 2004 and 2005, two volumes of the Veteran's claims 
files were lost.

In November 2005, and again in March 2008, the Board remanded 
the claim concerning the kidney stone disorder to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In June 2009, the AMC issued 
a supplemental statement of the case (SSOC) continuing to 
deny the claim and returned the file to the Board for further 
appellate review.

In this decision the Board is reopening the claim for service 
connection for a kidney stone disorder on the basis of new 
and material evidence.  The Board is then remanding this 
claim to the RO via the AMC for further development before 
readjudicating this claim on the underlying merits.

The Board has advanced this case on the docket pursuant to 
38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) (West 
2002).




FINDINGS OF FACT

1.  An unappealed January 1977 rating decision denied service 
connection for a kidney stone disorder because there was no 
evidence in the Veteran's service treatment records of 
incurrence or treatment for this condition.  In addition, 
there was no competent evidence attributing this disorder to 
his military service, including by way of his already 
service-connected chronic cystitis.

2.  Additional evidence since received, however, bears 
directly and substantially on this claim, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of this 
claim.


CONCLUSIONS OF LAW

1.  The January 1977 rating decision denying service 
connection for a kidney stone disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).  

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (as in effect for claims to 
reopen filed prior to August 29, 2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Since the Board is reopening the claim on the basis of new 
and material evidence, there is no need to discuss whether 
the Veteran has received sufficient notice insofar as the 
specific reasons for the prior January 1977 denial because 
even if he has not, this is inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error since the Board 
is reopening his claim, regardless.  38 C.F.R. § 20.1102.  
See also Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

Unfortunately, though, the AMC must still fulfill other 
aspects of the duties to notify and assist the Veteran with 
this claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  And this is why - after 
reopening the claim on the basis of new and material 
evidence, the Board is remanding the claim, rather than 
immediately readjudicating it on the underlying merits (i.e., 
de novo).

II.  Petition to Reopen the Claim for Service Connection for 
a Kidney Stone Disorder, including the Matter of Whether 
Service Connection Already has been Granted for this Disorder

A.  Whether Service Connection Already has been Granted

Initially, the Board must reject the Veteran's contention 
that service connection was previously established for a 
kidney stone disorder.  See his August 1997 and October 2003 
supporting statements.  

Concerning this, in January 1956 the Veteran filed a claim 
for a disorder due to blood in his urine during service, but 
he made absolutely no mention in that claim of a kidney stone 
disorder, per se.  A subsequent March 1956 rating decision, 
in relevant part, granted service connection for chronic 
cystitis.  Cystitis is "inflammation of the urinary 
bladder."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 470-
471 (31st ed. 2007).  The Veteran's apparent confusion 
regarding that grant, insofar as what it exactly entailed, 
seemingly arises from the notification letter sent on March 
21, 1956, stating that service connection had been 
established for a "kidney condition."  But the grant of 
service connection for chronic cystitis was not tantamount to 
conceding he was entitled to service connection for all 
possible kidney disorders, including stones.

Subsequently, in May 1958, the Veteran submitted a letter 
claiming entitlement to service connection for a "kidney 
condition," for which he had been treated and hospitalized 
during service, but had failed to make any mention of kidney 
stones.  In response to his May 1958 vague assertion of a 
"kidney condition," a May 1958 RO letter notified him that 
service connection already had been granted for a "kidney" 
condition.  A claim is a formal or informal communication in 
writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p).  Any communication or action indicating an intent to 
apply for VA benefits from a claimant or representative may 
be considered an informal claim.  An informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  VA is 
not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was 
expressed.  Brannon v. West, 12 Vet. App. 32, 35 (1998); 
Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Consequently, the Veteran has certainly established his 
entitlement to service connection for chronic cystitis, the 
particular type of kidney disorder referred to in the March 
1956 and May 1958 notification letters.  On the other hand, 
there is simply no evidence of record supporting his 
contention that service connection for a kidney stone 
disorder, specifically, was ever established.  

The Veteran was notified by letter in February 1977 of a 
rating decision in January 1977 that had denied service 
connection for a kidney stone condition.  He did not appeal 
that rating decision and, so, it became final and binding on 
him based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 
(2008).  

The Veteran more recently filed a petition to reopen his 
claim for service connection for a kidney stone disorder in 
June 1996.  Therefore, the amended regulation defining what 
constitutes new and material evidence cannot be applied here.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  Rather, the Board must consider 
whether there is new and material evidence under the 
standards in effect prior to this delimiting date.

B.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

The Veteran is required to submit new and material evidence 
to reopen his kidney stone disorder claim because the prior, 
January 1977, rating decision denied service connection.  The 
RO denied service connection because his service treatment 
records (STRs) did not show he had any relevant complaint, 
treatment, or diagnosis during service of any condition 
specifically involving kidney stones (as opposed to the 
symptoms associated with his chronic cystitis).  In addition, 
there was no post-service evidence that a kidney stone 
condition had manifested to a compensable degree of at least 
10-percent disabling within one year of the conclusion of his 
service, precluding presumptive service connection.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  The RO notified him of that January 
1977 decision and apprised him of his procedural and 
appellate rights, but he did not initiate or perfect an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

Consequently, new and material evidence since that January 
1977 rating decision is required to reopen this claim and 
warrant further consideration of it on the underlying merits 
(on a de novo basis).  The Board must make this threshold 
preliminary determination because this affects the Board's 
jurisdiction to consider the underlying claim on the merits.  
See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).

Although not binding on the Board, in its July 1996 rating 
decision at issue, the RO made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen this previously denied, unappealed claim.  So, too, 
however, does the Board have this jurisdictional 
responsibility to determine whether it is proper for the 
claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  See 
also Butler v. Brown, 9 Vet. App. 167, 171 (1996) and 
VAOPGCPREC 05-92 (March 4, 1992).  Accordingly, the Board 
must initially determine on its own whether there is new and 
material evidence to reopen this previously denied, 
unappealed claim for service connection for a kidney stone 
disorder, before proceeding further to readjudicate the 
underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  The first step is to determine whether 
the evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001).  

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  
This second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

As mentioned, the RO's January 1977 rating decision is the 
last unappealed rating decision denying the Veteran's claim 
for a kidney stone disorder.  And since that is the last 
final denial of this claim, irrespective of the specific 
basis, it marks the starting point for determining whether 
there is new and material evidence to reopen this claim.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The evidence of record at the time of that January 1977 
rating decision consisted of VA compensation examination 
reports, personal statements, and the Veteran's service 
treatment records (STRs).  Since that decision, crucial 
additional medical records were submitted - namely, VA and 
private medical records and several VA compensation 
examination reports.  

Most significantly, a July 1998 VA compensation examination 
report found a likely relation between the Veteran's already 
service-connected chronic cystitis and his "urolithiasis" 
(referring to the formation of kidney stones).  
"Urolithiasis" means "formation of urinary calculi."  See 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 470-471 (31st ed. 
2007).  This additional record, by itself or in connection 
with evidence previously assembled, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a kidney stone disorder 
because it indicates the Veteran's kidney stones are 
potentially attributable to his service-connected cystitis.  
38 C.F.R. § 3.310.
Importantly, this alternative - yet equally viable, theory 
of secondary service connection was not previously considered 
at the time of the prior January 1977 decision.  See Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008); Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996); Spencer v. Brown, 4 Vet. App. 
283, 288 (1993); and Sawyer v. Derwinski, 1 Vet. App. 130, 
134 (1991).  These line of cases require de novo 
consideration of this alternative theory of entitlement as an 
entirely new claim, rather than a claim previously 
considered, denied, and not timely appealed, requiring first 
the submission of new and material evidence to reopen the 
claim.  But see, too, a more recent decision, Robinson v. 
Shinseki, 557 F.3d 1355 (Fed. Cir. 2009), wherein the Court 
held, among other things, that separate theories in support 
of a claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.

In any event, the many additional VA and private treatment 
records and VA compensation examination reports also document 
a long history of kidney stones - going back for many years, 
and the Veteran's uncontradicted testimony notes this history 
of symptoms and passing stones dates as far back as his 
military service.  The RO did not consider continuity of 
symptomatology as an alternative form of establishing a 
direct nexus to service when previously denying the claim in 
January 1977.  And, as explained, the credibility of this 
additional evidence is presumed for the limited purpose of 
determining whether it is new and material.  Justus, 3 
Vet. App. 513.

Furthermore, although this additional evidence does not 
clearly causally relate this current disability to the 
Veteran's military service or to the service-connected 
cystitis, the Federal Circuit Court has held that new 
evidence nonetheless can be sufficient to reopen a claim if, 
as here, it contributes to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even when it is not enough to convince the Board 
to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  



It must also unfortunately be considered that, during 2004 
and 2005, two volumes of the Veteran's claim files were lost.  
They were later recovered, including his service treatment 
records.  It is unclear whether any further records were 
removed.  To the extent that new and material evidence might 
have been removed or altered, this provides additional reason 
for reopening his claim.

Accordingly, the Board concludes that new and material 
evidence has been submitted since the January 1977 rating 
decision; thus, the claim for service connection for a kidney 
stone disorder is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(c).  

It is important for the Veteran to understand that the 
standard for reopening a claim is low and does not 
necessarily indicate the claim will be ultimately granted.  
At present, although there is sufficient evidence to reopen 
this claim, there is simply not enough competent medical 
evidence of record to allow the Board to adjudicate this 
claim on the underlying merits.  So this claim must be 
further developed on remand.


ORDER

New and material evidence has been submitted to reopen the 
claim for a kidney stone disorder.  To this extent only, the 
appeal is granted.


REMAND

Before addressing the claim on its underlying merits, the 
Board finds that additional development is required.  VA has 
a duty to make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2008).

Like his chronic cystitis, the Veteran is attributing his 
kidney stone disorder to his military service.  And the 
medical evidence suggests that his kidney stone disorder may 
indeed be associated with his chronic cystitis - which, as 
mentioned, is already service connected (meaning already 
determined to be related to his military service).  Secondary 
service connection may be granted for the additional kidney 
stone disability if it is shown to be proximately due to, 
the result of, or chronically aggravated by the service-
connected chronic cystitis.  38 C.F.R. § 3.310(a) and (b) 
(2008).  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  
But medical evidence is required to establish this cause-and-
effect correlation.  Wallin v. West, 11 Vet. App. 509, 512 
(1998) and Velez v. West, 11 Vet. App. 148, 158 (1998).

As already pointed out when reopening the claim, regarding 
this possibility of secondary service connection, a July 1998 
VA compensation examination report found a likely relation 
between the Veteran's already service-connected 
chronic cystitis and his "urolithiasis" (kidney stone 
formation), seen on X-rays.  In addition, his VA and private 
treatment records and VA compensation examination reports 
document a long history of kidney stones going back for many 
years, and by his uncontradicted testimony of symptoms and 
passing stones, this dates back to when he was in the 
military.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
This could provide an alternative basis for a nexus in the 
form of evidence of continuity of symptomatology after 
service.  See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.303(b); 
3.307; 3.309; Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  

Unfortunately, although the Veteran recently has been 
provided several VA compensation examinations that diagnosed 
his kidney stone condition, and even recorded his reported 
history of long-standing kidney stones since service, no 
examiner has provided any opinion on the possibility of 
direct etiology to service.  And only the July 1998 VA 
examiner, over eleven years ago, has provided any comment on 
the possibility of a link to the already service-connected 
cystitis.  See 38 C.F.R. § 3.310(a) and (b); Allen, 7 
Vet. App. at 439.

So a VA medical examination and opinion are needed to 
determine the etiology of the Veteran's kidney stone 
disorder, including insofar as whether it is secondary to his 
service-connected chronic cystitis.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006);  see also 38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 
370, 374-75 (2002).  

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Schedule the Veteran for an appropriate VA 
examination to ascertain the nature and etiology 
of any current kidney stone disorder.  Any 
diagnostic testing or evaluation deemed necessary 
should be undertaken.  The Veteran's entire claims 
file, including a copy of this Remand, must be 
made available to the examiner for review of the 
pertinent medical and other history.  This 
includes especially the report of the July 1998 VA 
compensation examination indicating a likely 
correlation between the Veteran's already service-
connected chronic cystitis and his 
"urolithiasis" (kidney stone formation), seen on 
X-rays.  The examiner should also consider 
and discuss the Veteran's other documented medical 
history and assertions.

(a)  The examiner should specifically opine as to 
whether it is at least as likely as not that any 
current kidney stone disorder found on examination 
is directly related to the Veteran's military 
service.

(b)  The examiner should also specifically opine, 
in the alternative, as to whether it is at least 
as likely as not that any current kidney stone 
disorder found on examination was caused or made 
chronically worse (i.e., aggravated) by the 
Veteran's already service-connected chronic 
cystitis, so as to warrant secondary service 
connection.

If the service-connected cystitis has aggravated 
the kidney stone disorder, the examiner should try 
and quantify the percentage of additional 
disability that is attributable to the 
aggravation.

A complete rationale for any opinion expressed 
should be provided.  It is requested that the 
examiner reconcile any contradictory evidence. 

2.	Then readjudicate the claim in light of any 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a SSOC and 
give him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West 2002 and Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



 Department of Veterans Affairs


